The parties having stipulated in writing that this motion may be decided by a court of four justices, the decision is as follows: Motion to stay order appointing receiver during the pendency of the appeal from said order granted to the extent of staying the receiver from" making sales of the property other than are required in the ordinary conduct of the business, and as to the provision requiring defendant to assign his right, title and interest in the copartnership property. Present — Lazansky, P. J., Young, Hagarty and Seeger, JJ.